Exhibit 23.2 CONSENT OF INDEPENDENT AUDITOR Lake & Associates CPA’s LLC Certified Public Accountants The Board of Directors Information Systems Associates, Inc. Gentlemen: This letter will authorize you to include the Audit of your company dated March 26, 2007 for the year ended December 31, 2006 in the Registration Statement Form SB-2 to befiledwiththe Securities and Exchange Commission. Yours Truly, /s/ Lake & Associates CPA’s LLC Lake & Associates CPA’s LLC Boca Raton FL 33496 September 11, 2007
